Detailed Action
The following is a non-final rejection made in response to claims received on March 8th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,942,011. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 11,195,398 (hereinafter referred to as “KUNA SYSTEMS CORP.”, “KUNA”, or simply as “the reference”).
Regarding claim 20, Kuna teaches an apparatus for shielding individuals and neutralizing gunmen, comprising: a detection unit for detecting a deployment condition (via PIR sensor 110); a light-emitting diode/LED having a brightness of at least 3000 lumens (see col. 3, ll. 28-31)1; a siren that emits noise at a loudness of at least 126 decibels2; a video camera, wherein the video camera (via high resolution video camera; see col. 3, ll. 32-33), LED, and siren are all built into a canopy that is installed above an opening (the device may be mounted “from an elevated position (e.g. located high up on a wall in a dark alley to capture the ground below)”)3; and a controller  that performs stages in response to the deployment condition, including: activating the LED; activating the siren; and broadcasting a video feed from the video camera (processor 200 is capable of performing all of the cited functional characteristics of the claimed controller).
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


	
	
	
	
	


    
        
            
        
            
        
            
    

    
        1 “Features of the smart security floodlight may comprise commercial grade lights (e.g., LEDs with tunable white color temperature and capable of outputting over 3 k lumens, plus red and blue floodlights)”
        
        2 The reference teaches that the device may be equipped with a 110dB commercial siren, which is considered to be a structural equivalent to the claimed 126 dB siren. The siren taught by the prior art performs the identical function of the claimed siren and produces substantially the same results as the corresponding siren disclosed in the specification. See MPEP 2183 regarding guidance as to how an Examiner may properly make a prima facie case of equivalence. It should also be noted that para. [0033] states: “The siren 115 can issue a blaring noise at above 126 dB, in an example. The noise can be at least 90 dB in another example. Alternatively, a message can play at deafening levels. The siren 115 can be any type of siren or powered speaker, in an example.” This establishes that there is no criticality or unique functionality that resultant from the claimed siren. The 126dB is an arbitrary design choice that may be substituted for an alternative.
        
        3 See Figs. 5, 10, and col. 24, ll. 48-52